 



Exhibit 10.10
WORKERS’ COMPENSATION REINSURANCE
ASSOCIATION
(A TRUSTED PARTNER SERVING MINNESOTA LOGO) [c03761c0376101.gif]
REINSURANCE AGREEMENT
Effective January 1, 2006

 



--------------------------------------------------------------------------------



 



Workers’ Compensation Reinsurance Association Reinsurance Agreement

                  NATURE AND SCOPE OF AGREEMENT         A.    
The Purpose
    1   B.    
Parties
    1   C.    
Definitions
    1   D.    
Agreement Incorporates by Reference the Plan and the Operating Rules
    1          
 
        PART ONE: Reinsurance Agreements     1   A.    
Liability of Association
    1   B.    
Member’s Duties
    1          
 
        PART TWO: Retention Limits     2          
 
        PART THREE: Reinsurance Provided by Association Exclusive     2        
 
 
        PART FOUR: Coverage     2   A.    
General Scope
    2   B.    
Per Occurrence Basis
    2   C.    
Claims Expenses
    3   D.    
Assessments
    3   E.    
Effective Date
    3          
 
        PART FIVE: Premiums     3   A.    
Annual Premium
    3   B.    
Billing of Premium
    3   C.    
Offset
    3   D.    
Annual Adjustment of Premium
    4   E.    
Interim Adjustment of Premium
    4   F.    
Surplus Distributions and Deficiency Assessments
    4   G.    
Premiums for Unfunded Coverage
    4   H.    
Premium Audits
    4          
 
        PART SIX: Reimbursement Procedure for Indemnification of Ultimate Losses
in Excess of a Member’s Retention Limit     5          
 
        PART SEVEN: Management of Claims and Losses     5   A.    
Claims
    5   B.    
Claims Audits
    6   C.    
Reporting Requirements
    6   D.    
Legal Proceedings
    7          
 
        PART EIGHT: Subrogation, Salvage, and Third Party Recoveries     7      
   
 
        PART NINE: Recoveries Under The Terrorism Risk Insurance Extension Act
of 2005     7          
 
        PART TEN: Resolution of Disputes     8          
 
        PART ELEVEN: Insolvency     8          
 
        PART TWELVE: Termination     9  

Effective January 1, 2006

 



--------------------------------------------------------------------------------



 



NATURE AND SCOPE OF AGREEMENT

A.   The Purpose       The purpose of this Reinsurance Agreement (the
“Agreement”) is to set forth the basic conditions of the reinsuring agreement
between the Workers’ Compensation Reinsurance Association (“Association”) and
the Member. This Agreement is authorized by the Association’s Enabling Act
(Minnesota Statutes §§ 79:34—79.40), (the “Enabling Act”); its Plan of Operation
(the “Plan”); and its Operating Rules.

           Ref:  
Plan, Article VI.K.

B.   Parties       This Agreement is solely between the Member and the
Association. All affiliated insurers or self-insurers within a holding company
system shall be considered a single entity for purposes of the exercise of all
rights and duties of membership in the Association. Nothing in this Agreement
shall establish any rights in favor of any third party. Nothing in this
Agreement shall create any liability or responsibility on the part of the
Association for actions of the Member or other members. Nothing in this
Agreement shall limit the Member’s liability to employers, employees and others
under Minn. Stat. Chs. 79 and 176 and other Minnesota law.

           Ref:  
Minn. Stat. § 79.34. subd. 1.
   
Plan, Article VI.E.L., and VI.M.

C.   Definitions       To the extent defined in the Plan or in Operating Rules,
the words used in this Agreement shall have the meanings given them by the Plan
and the Operating Rules.

           Ref:  
Plan, Article I.

D.   Agreement Incorporates by Reference the Plan and the Operating Rules      
This Agreement incorporates by reference the Plan and the Operating Rules as
they may from time to time be amended. The provisions of the Enabling Act, Plan,
and Operating Rules shall be controlling over any conflicting provisions of this
Agreement.

           Ref:  
Plan, Article IX.E.

PART ONE:
Reinsurance Agreements

A.   Liability of Association       The Association shall reinsure the Member’s
Minnesota workers’ compensation liability and shall indemnify the Member for
100 percent of the amount of ultimate loss arising out of each occurrence
compensable under Minn. Stat. Ch. 176 to the extent that the ultimate loss
exceeds the Member’s retention limit in effect at the time of the loss
occurrence and subject to the terms and conditions of the Enabling Act, the
Plan, and the Operating Rules.

           Ref:  
Minn. Stat. § 79.34, subd. 2.
   
Plan, Article VI.A.

B.   Member’s Duties       The Member shall comply with all requirements of the
Enabling Act, Plan, and Operating Rules. These requirements include, but are not
limited to, the following: The Member shall reinsure its Minnesota workers’
compensation liability with the Association, pay all benefits for losses
reinsured by the Association that are covered by the terms and conditions of the
original policies issued to the Member’s insureds, belong to the Association,
accept indemnification from the Association, and report to the Association
claims for

Effective January 1, 2006

-1-



--------------------------------------------------------------------------------



 



benefits which may involve liability to the Association.

         Ref:   Minn. Stat. § 79.34, subds. 1 and 2.
Plan, Article III. and Article VI.A.

PART TWO:
Retention Limits
The Member shall select the low, high or super retention limit for each calendar
year. The retention limits may be changed annually on January 1. The Member
shall notify the Association by certified mail or fax of any change of its
retention limit selection by December 1 of the year preceding the coverage year.
All affiliated insurers or self-insurers within a holding company system shall
select the same retention limit. If the Association is not notified of the
Member’s change of retention limit for the next coverage year by December 1, the
Member shall be deemed to have chosen for the next coverage year the same
retention limit (low, high, or super retention limit) which was in effect on
December 1.

Ref:   Minn. Stat. § 79.34, subds, 1 and 2.
Plan, Article VI.A.

PART THREE:
Reinsurance Provided by Association Exclusive
A Member selecting the high or super retention limit shall not purchase
reinsurance for losses below its retention limit except in certain circumstances
specified by statute. A Member selecting the low retention limit may purchase
reinsurance from other organizations to provide indemnification for losses below
its retention limit. A Member shall not issue large deductible policies in
Minnesota for deductible amounts in excess of its selected retention limit.

Ref:   Minn. Stat. § 79.34, subd. 2.
Minn. Dept. of Commerce, Bulletin 91-5

PART FOUR:
Coverage

A.   General Scope       The reinsurance provided by the Association shall cover
only benefits under Minn. Stat. Ch. 176 which are paid by the Member, provided
that for losses incurred on or after January 1, 1984, the reinsurance provided
shall cover benefits paid by the Member under the workers’ compensation law of
another state when the injured worker is eligible for benefits under Minn. Stat.
§ 176.041, subds. 2 or 3, but elects to receive benefits under the workers’
compensation statute of such other state, as provided in Minn. Stat. § 79.34
subd. 7. Any amounts paid by a Member pursuant to Minn. Stat. §§ 176.183;
176.221, subd. 1; 176.225; and 176,82 shall not be included in ultimate loss and
shall not be indemnified by the Association. Employers’ liability coverage is
not provided by the Association. The Association does not cover claims under the
Federal Employers’ Liability Act, the Jones Act, the Longshoremen’s and Harbor
Workers’ Compensation Act, or any other federal law.

         Ref:   Minn. Stat. § 79.34, subds. 2 and 7.
Minn. Stat. § 176.041, subds. 2 and 3.
Plan, Article VI.

B.   Per Occurrence Basis       Coverage shall be provided on a per occurrence
basis, as determined by the Association, except as otherwise provided by
statute, including, in the case of occupational disease, where coverage is
provided on a per person per occurrence basis.

         Ref:   Minn. Stat. § 79.34, subd. 2.
Plan, Article I.N. and Article VI.

Effective January 1, 2006

-2-



--------------------------------------------------------------------------------



 



C.   Claims Expenses       Claims expenses, assessments, damages and penalties
shall not be indemnified by the Association. Claims expenses include
investigation and legal expenses, court costs, interest and penalties. Expenses
subject to indemnification include expenditures incurred in the preparation and
development of a rehabilitation plan submitted to the Department of Labor and
Industry and in the provision of rehabilitation services rendered in accordance
with such a rehabilitation plan.

           Ref:  
Minn. Stat. § 79.34, subd. 2.
   
Plan, Article I.G.
   
Operating Rule for Clarification of the Definition of Claims Expenses

D.   Assessments       Assessments, including Special Compensation Fund
assessments under Minn. Stat. §§ 176.129 and 176.131 shall not be reimbursed by
the Association.

           Ref:  
Minn. Stat. §§ 176.129 and 79.34, subd. 2.
   
Plan, Article VI.

E.   Effective Date       Coverage shall be effective as of 12:01 A.M. on the
date that the Member’s authority to either insure or self-insure workers’
compensation liabilities is approved by the Minnesota Department of Commerce. In
no case shall the Association be liable for benefits for occurrences taking
place prior to October 1, 1979. The Association shall have no liability for
death benefits where an injury prior to October 1, 1979, causes or contributes
to death on or after October 1, 1979. Effective January 1, 1984, certain
benefits paid pursuant to the workers’ compensation laws of other states will be
covered, as provided in Part Four A. of this Agreement.

           Ref:  
Minn. Stat. § 79.34, subds. 1, 2 and 7.

PART FIVE:
Premiums

A.   Annual Premium       The Member shall pay an annual premium, together with
any premium surcharges, for the reinsurance coverage provided by the Association
at the rate determined by the Board of Directors of the Association (“Board of
Directors”) and approved by the Minnesota Commissioner of Labor and Industry
(“Commissioner”). Estimated premium shall be calculated in accordance with
procedures established in the Operating Rule for Determination of Exposure Base.
The estimated exposure base for a Member may be revised after six months of the
coverage year if the member verifies that its current annualized six month
exposure base is at least fifteen percent higher or lower than its estimated
exposure base. When the actual exposure base figures for the billing year become
available, the actual premium shall be calculated. A premium adjustment shall be
made as provided in Part Five D. of this Agreement.

           Ref:  
Minn. Stat. § 79.35(d).
   
Plan, Article VI.D.
   
Operating Rule for Determination of Exposure Base

B.   Billing of Premium       The estimated premium shall be billed on an annual
or quarterly basis, and shall be payable within 30 days of the date of mailing
of the premium notice, with late payments subject to interest charges
established by the Board of Directors.

           Ref:  
Plan, Article VI.D.3.

C.   Offset       The Association may offset indemnification payable to the
Member against premium payable by the Member. Premiums payable shall not be
offset by

Effective January 1, 2006

-3-



--------------------------------------------------------------------------------



 



    the Member against indemnification claimed by the Member.

         Ref:   Plan, Article VI.D.3.C.

D.   Annual Adjustment of Premium       The Association shall annually provide
to the Member a statement indicating adjustments for previous years’ premium.
Amounts due the Association as a result of the adjustment shall be paid by the
Member within 30 days of the date of mailing of the adjusted premium notice,
with late payments subject to interest charges established by the Board of
Directors. Amounts due the Member shall be credited to the Member’s premium
account with the Association, and any credit premium balance shall be refunded
to the Member within 30 days, provided, however, that the Member has no
additional premiums due and unpaid in the year the refund is to be made. If the
Member has additional premiums due and unpaid in the year the refund is to be
made, the Association may apply any credit premium balance against the due and
unpaid premium.

         Ref:   Plan, Article VI.D.2.b.
Operating Rule for Determination of Exposure Base
Operating Rule for Annual and Audit
  Premium Adjustment Refunds

E.   Interim Adjustment of Premium       A Member who ceases doing business in
Minnesota or a self-insurer Member who ceases to be an approved self-insurer may
request an interim adjustment of estimated annual premium.

         Ref:   Operating Rule for Interim Adjustment
    of Estimated Annual Premium

F.   Surplus Distributions and Deficiency Assessments       The Board of
Directors may declare a distribution of surplus or assessment of deficiencies in
the form of member excess or deficient premiums or policyholder excess surplus
or deficiencies as required by the Operating Rule for the Determination of
Surplus. Such distributions or assessments may result from statutory changes,
changes in the exposure base, or excess or deficient funds. Distributions of
surplus and deficiency assessments shall be made as required by the Board of
Directors in accordance with the Enabling Act, Plan and Operating Rule for the
Determination of Surplus as they have been interpreted by the courts.

         Ref:   Minn. Stat. § 79.34, et seq.
Plan, Article VI.D.l.d. and VI.N.
Operating Rule for the
Determination of Surplus

G.   Premiums for Unfunded Coverage       In the event that benefits paid or
expected to be paid on any claims in a calendar year exceed the prefunded limit
in effect at the time the loss was incurred, the Association shall calculate and
charge to all Members an additional premium for that year sufficient to cover
the payments in excess of the prefunded limit. The premium shall be charged and
collected in the same manner as the annual premium.

         Ref:   Minn, Stat. § 79.35(d).

H.   Premium Audits       The Association may inspect and audit any Member’s
records to determine the accuracy of the premium calculation. The Member shall
timely provide all information requested and shall in all respects cooperate
fully in providing information during the course of an audit.

         Ref:   Plan, Article VI.D.2.f.


Effective January 1, 2006

-4-



--------------------------------------------------------------------------------



 



PART SIX:
Reimbursement Procedure for Indemnification of Ultimate Losses in Excess of a
Member’s Retention Limit
Requests for reimbursement shall be submitted in a form approved by the
Association. The first request shall be submitted within six months after the
Member’s payments on a loss exceed the Member’s Retention Limit. Thereafter the
Member, if entitled to indemnification by the Association, shall file a
reimbursement request form semiannually until the claim is closed. The request
shall be submitted to the Association in accordance with the provisions of the
Operating Rule for Reimbursement Procedures. The Member and the Association may,
in the alternative, agree upon a semiannual reimbursement cycle, whereby all of
the Member’s reimbursement requests, regardless of loss occurrence date, are
filed on the same cycle. If a claim settles on a full, final and complete basis,
or the claim file is closed, a reimbursement request may be filed at any time.
If payments for which reimbursement is due exceed $30,000 in the three months
following a regularly scheduled reimbursement date, a reimbursement request may
be filed in the following month. The reimbursement request shall itemize all
payments of benefits since submission of the last reimbursement request.
Proper and complete reimbursement requests for indemnification of Ultimate
Losses in excess of a Member’s Retention Limit shall be promptly paid by the
Association.

      Ref:  
Plan, Article VI.
   
Operating Rule for Reimbursement Procedures

PART SEVEN:
Management of Claims and Losses

A.   Claims       The Member shall have the primary responsibility for the
investigation, management, and defense of all claims. The Member may settle and
compromise disputed claims that are within the terms and conditions of the
original policies issued by the Member and are consistent with the claims
procedures established by the Association. If the Association, in its sole
discretion, determines that the claims procedures or practices of a Member are
inadequate to properly limit the liabilities of the Association, or may, in any
way, jeopardize the interests of the Association, the Association may withhold
reimbursements from the Member until it determines that the deficiencies in the
claims procedures and practices have been resolved, or the Association may, with
the approval of the Board of Directors and at the Member’s expense, undertake
directly or contract with another person, including another Member, to adjust or
assist in the adjustment of a Claim or Claims which create a potential liability
to the Association. Except as provided by Minn. Stat. § 79.35(g), the
Association may charge the costs and expenses of these activities, including
legal expenses, to the Member. The Member shall cooperate fully with the
Association in such claims management. If the Board of Directors determines that
the claims procedures or practices of a Member are inadequate to properly
service the liabilities of the Association, or may, in any way, jeopardize the
interests of the Association, the Association may also recommend to the
Commissioner and the Commissioner of Commerce that an Insurer Member’s license
to transact workers’ compensation insurance, or a Self-insurer Member’s
authorization to self-insure workers’ compensation liability, pursuant to Minn.
Stat. § 176.181, be revoked.

           Ref:  
Minn. Stat. § 79.35(g).
   
Plan, Article VI.F.4.
   
Operating Rule for the Adjustment of Claims

Effective January 1, 2006

-5-



--------------------------------------------------------------------------------



 



B.   Claims Audits       The Association may inspect and audit the Member’s
records relating to all claims or related matters. The Member shall timely
provide all information requested and shall in all respects cooperate fully in
providing information during the course of an audit.

         Ref:   Minn. Stat. § 79.35(g).
Plan, Article VI.F.3.

C.   Reporting Requirements       Members shall promptly notify the Association
of any claim meeting any of the following reporting criteria.

  1.   Catastrophic Injury Criteria         When a claimant has suffered a
catastrophic injury as described in the following list, the Member shall notify
the Association of the injury within 15 business days of notification of the
injury to the Member.

  a)   Central Nervous System Injury

  1)   Spinal cord injury resulting in paraplegia or quadriplegia.     2)  
Brain damage affecting cognition and/or such conditions as permanent
disorientation, behavior disorder, personality change, seizure disorder,
sensorimotor deficits, aphasia, or coma.

  b)   Fatality, except for a no dependent exposure.     c)   Third-degree burns
covering 10 percent of the body, or second-degree burns covering 30 percent of
the body, or if significant medical costs can be anticipated.     d)  
Amputations of a significant portion of one extremity or multiple amputations.

  2.   Serious Injury Criteria         When a claimant has suffered a serious
injury as described in the following list, the Member shall promptly notify the
Association.

  a)   Impairment of total vision by 50 percent or more.     b)   Peripheral
nerve damage causing major muscle dysfunction or paralysis in an upper or lower
extremity.     c)   Serious internal injuries resulting from blunt, penetrating,
or crushing injuries to the chest or abdomen.     d)   Multiple fractures, or
significant degloving injuries, involving more than one arm, hand, or leg,
malunion, or significant shortening of the limbs.     e)   Fracture of both heel
bones (bilateral os calcis).     f)   Occupational disease allegedly caused by
working conditions or other job-related factors, including asbestosis, or
chronic pulmonary disease, or other occupational disease which results in
disability expected to last two years or more.

  3.   Claim Cost Criteria         When a Member estimates that the total
incurred cost (payments and reserves for future payments) of a claim exceeds
50 percent of the retention limit which was in effect during the year when the
loss was incurred, the Member shall promptly notify the Association.

         Ref:   Plan, Article VI.B.1.
Operating Rule for Claim Reporting Procedure

Effective January 1, 2006

-6-



--------------------------------------------------------------------------------



 



D.   Legal Proceedings       The Association may intervene in legal proceedings
under Minnesota Statutes Chapters 79 and 176 and in any other legal proceedings
where the result of the proceeding is considered likely to affect the interests
of the Association. The Association shall notify the affected Member prior to
intervening.

           Ref:  
Minn. Stat. § 79.36(f).
   
Plan, Article VI.H.
   
Operating Rule for Intervention in Legal Proceedings

PART EIGHT:
Subrogation, Salvage, and Third Party Recoveries
The Member shall, to the extent permitted by law, prosecute or intervene in any
and all claims against third parties arising out of any covered loss occurrence
and all recoveries therefrom shall be applied to reduce the loss which the
Association is required to reimburse to the Member; provided, however, that a
Member may waive its subrogation rights in writing in advance of any loss
occurrence.
If the Member fails or neglects to enforce any such claims, the Association may
reduce the Member’s reimbursement for such claim by the amount the Member would
have recovered from such third parties. In the alternative, the Association may,
in its sole discretion, enforce the Member’s rights of subrogation against such
third parties. The net proceeds recovered, if any, shall be distributed first to
the Association to the extent of amounts paid or payable in the future by the
Association for the claim. Any excess recovered by the Association shall be paid
to the Member or other person entitled to the proceeds, as determined by the
Board of Directors,
If the Member waives its subrogation rights after a claim has occurred without
first obtaining the agreement of the Association, and the Association determines
that it was not in its best interests to waive subrogation, the Association may
refuse to indemnify the Member for that claim to the extent of amounts which the
Association determines would have been recoverable through subrogation. The
Association may withhold reimbursements to the Member for other claims to
recover reimbursements already made on the claim where subrogation was waived.

      Ref:  
Minn. Stat. § 79.36(g)
   
Plan, Article VI.E.3. and VI.G.
Operating Rule for the Adjustment of Claims
   
Operating Rule for Approval of Waivers of Subrogation

PART NINE:
Recoveries Under The Terrorism Risk Insurance Extension Act of 2005
The Association has been determined by the Department of the Treasury to be a
separate insurer under the Terrorism Risk Insurance Act of 2002 as amended and
extended by the Terrorism Risk Insurance Extension Act of 2005 (TRIEA). As such,
the Association is eligible to directly submit claims in accordance with the
provisions of the TRIEA for liabilities it incurs from its members as the result
of “acts of terrorism” certified by the Secretary of the Treasury as provided in
the TRIEA.
Any loss reimbursement that a Member receives from the United States Government
under TRIEA as a result of a loss occurrence during the term of this Agreement
shall inure to the benefit of the Association in the proportion that the
Member’s insured losses, as defined in the TRIEA, in that loss occurrence for
coverage provided under this Agreement bear to the Member’s total insured
losses, as defined in the TRIEA, in that loss occurrence.
If a loss reimbursement received by the Member under the TRIEA is based on the
Member’s losses in more than one loss
Effective January 1, 2006

-7-



--------------------------------------------------------------------------------



 



occurrence, and the United States Government does not designate the amount
allocable to each loss occurrence, the reimbursement shall be prorated between
occurrences in the proportion that the Member’s insured losses for coverage
provided under this Agreement in each loss occurrence bears to the Member’s
total insured losses arising out of all loss occurrences to which the recovery
applies.
PART TEN:
Resolution of Disputes
Any Member or other interested party aggrieved by any action or decision of the
Board of Directors or the Association, or any agent of the Association, may file
a written complaint with the Association concerning such action or decision
within 30 days after the action was taken or the decision rendered. The
complaint will be resolved by the Member Appeals Committee in accordance with
the procedures it follows for the resolution of such disputes. Any Member
aggrieved by a determination by the Member Appeals Committee may appeal such
determination to the Commissioner within 30 days.
Any dispute between a Member (or Former Member or successor in interest of a
Member) and the Association with respect to Article VI. of the Plan or any
provisions in the Reinsurance Agreement or Operating Rules adopted by the Board
of Directors relating to coverage, claim, or premium issues, as determined by
the Association, shall be resolved by arbitration in accordance with the
Commercial Arbitration Operating Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction over the parties and the dispute. A single neutral
arbitrator shall be agreed upon by the Member and the Association. If the
parties are unable to agree upon a single neutral arbitrator, three arbitrators
shall be chosen, one by each party and the third by the two arbitrators so
chosen. If either or both parties refuse or neglect to appoint an arbitrator or
arbitrators within 30 days after receipt of written notice from the other party
requesting the party to do so, the Commissioner may choose the arbitrator or
arbitrators which the party or parties refuse or neglect to choose, and the two
arbitrators so chosen shall choose the third. If the two arbitrators fail to
select the third arbitrator within 30 days after the second of the first two
arbitrators is chosen, the Commissioner shall choose the third arbitrator. Each
party shall submit its case to the arbitrator or arbitrators within 30 days of
the appointment of the arbitrator. The decision of the arbitrator or a majority
of the arbitrators shall be a final determination, binding upon both the Member
and the Association. The expense of the arbitrator or arbitrators and the
arbitration shall be divided as follows: the prevailing party shall pay
25 percent and the remainder shall be paid by the other party. In the event that
no one party clearly prevails, the arbitrator or arbitrators shall specify the
percentage of expenses to be contributed by the parties. Any such arbitration
shall take place in Minneapolis or Saint Paul, Minnesota, unless some other
location is mutually agreed upon by the Member and the Association.

Ref:   Minn. Stat. § 79.36(h).
Plan, Article VIII.

PART ELEVEN:
Insolvency
If the Member becomes insolvent, indemnification for losses payable by the
Association shall be payable by the Association directly to the Member or its
liquidator, receiver, or statutory successor or, if applicable, in accordance
with Minn. Stat. § 176.185, subd. 8a..
If the Member or any other member becomes insolvent, any liability of the
insolvent member to the Association shall be apportioned among the remaining
members on the same basis as reinsurance premiums are charged. The Association
shall have, on behalf of all of the remaining members, all rights allowed by law
against the estate or funds of the insolvent member for sums due the
Association, and any
Effective January 1, 2006

-8-



--------------------------------------------------------------------------------



 



amounts received by the Association as a result thereof shall be credited to the
members on the same basis as reinsurance premiums are charged.

      Ref:  
Minn. Stat. § 79.34, subd. 4.
   
Minn. Stat. § 176.185, subd. 8a.
   
Plan, Article III. A.2.

PART TWELVE:
Termination
The Commissioner or Commissioner of Commerce may, upon notice to a Member, take
any appropriate action against a Member pursuant to procedures available to the
Commissioner or Commissioner of Commerce, including revocation of the license of
an Insurer to transact workers’ compensation insurance or revocation of
authorization of a Self-insurer to self-insure workers’ compensation liability
as authorized by law, for failure to pay Premiums to the Association when due,
failure to comply with the Plan, Reinsurance Agreement, or Operating Rules, or
failure to comply with Minnesota law. In the event that a political subdivision
or group of political subdivisions that self-insure workers’ compensation
liability fails to pay Premiums to the Association when due, fails to comply
with the Plan, Reinsurance Agreement, or Operating Rules, or otherwise fails to
comply with the Enabling Act, the Association shall notify the Commissioner and
the State Auditor. Revocation of authority to write workers’ compensation
insurance by an Insurer or to self-insure automatically terminates membership in
the Association. An Insurer may voluntarily withdraw from membership in the
Association only upon ceasing to be authorized by the Commissioner of Commerce
to transact workers’ compensation insurance in Minnesota. A Self-insurer may
voluntarily withdraw from membership in the Association only when it stops
self-insuring its workers’ compensation liability, which voluntary withdrawal is
effective on the date determined by the Commissioner of Commerce. Any unpaid
Premiums which have been charged to a withdrawing or terminated Member shall be
due and payable as of the effective date of withdrawal or termination, as
determined by the Commissioner of Commerce. A Former Member shall continue to be
bound by the Act, Plan, and any Reinsurance Agreement or Operating Rules with
respect to the performance and completion of any unsatisfied liabilities and
obligations to the Association.

           Ref:  
Minn. Stat. § 79.34, subd. 3.
   
Plan, Article III.A.l.

Adopted by action of the Board of Directors of the Workers’ Compensation
Reinsurance Association on the 21st day of December 2005, and approved by the
Minnesota Commissioner of Labor and Industry on the 22nd day of December 2005.

      WORKERS’ COMPENSATION
REINSURANCE ASSOCIATION    
 
By  
-s- Carl W. Cummins III [c03761c0376102.gif]
   
Carl W. Cummins III
   
Its President
   
 
ATTEST    
 
By  
-s- Cynthia M. Smith [c03761c0376103.gif]
   
Cynthia M. Smith
   
Its Secretary

Effective January 1, 2006

-9-